Exhibit A(11)(b) Resolutions/Certifications and Statements of Authority Nationwide Variable Insurance Trust Nationwide Variable Insurance Trust Action by Written Consent of the Board of Trustees The undersigned, being a majority of the members of the Board of Trustees of Nationwide Variable Insurance Trust, a Delaware statutory trust, consent to and adopt the following votes: RESOLVED,That the filing on behalf of the Nationwide Variable Insurance Trust (the “Trust”) with the Securities and Exchange Commission of the application for the Order of Exemption pursuant to Section 17(b) of the Investment Company Act of 1940, as amended (the “Investment Company Act”) from Section 17(a) of the Investment Company Act with respect to the in-kind transactions proposed to effectuate the substitution of certain series of the Trust for shares of other registered investment companies, each of which is currently used as an underlying investment option for certain variable annuity contracts and/or variable life insurance policies issued by Nationwide Life Insurance Company, Nationwide Life and Annuity Insurance Company, Nationwide Life Insurance
